Citation Nr: 1513753	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  13-02 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), evaluated as 30 percent disabling prior to March 11, 2013, and as 70 percent disabling thereafter.

2.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU), prior to March 11, 2013.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from August 1967 to June 1970.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas that granted a temporary 100 percent rating for the Veteran's inpatient treatment for PTSD from September 27 to November 18, 2010 and reassigned a 30 percent rating as of November 19, 2010.  He perfected an appeal as to the matter of a rating in excess of 30 percent for his PTSD.  

A May 2013 rating decision granted a 70 percent rating for PTSD, effective March 11, 2013.  An April 2014 rating decision granted entitlement to a TDIU, effective March 11, 2013.

The matter of entitlement to a TDIU prior to March 11, 2013 is properly before the Board as an element of the increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (See also Norris v. West, 12 Vet. App. 413, 421 (1999). 

The matter of entitlement to a rating in excess of 70 percent for PTSD is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  During the entire appeal period PTSD has been manifested by occupational and social impairment essentially commensurate with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

2.  The Veteran's service-connected disabilities have precluded substantially gainful employment for which his education and occupational experience would otherwise qualify him during the entire appeal period.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating for PTSD have been met throughout the entire appeal period, including prior to March 11, 2013.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for a TDIU have been met throughout the entire appeal period, including prior to March 11, 2013.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.3 .340, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2014).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

In the case of an increased rating, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014). 

The Veteran's statements describing the symptoms of his service-connected PTSD are deemed competent.  These statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.  38 C.F.R. § 3.159(a)(2).

The General Rating Formula for Mental Disorders, including Diagnostic Code 9411, that evaluates PTSD, provides the ratings for psychiatric disabilities. 

A 30 percent rating is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130 , Diagnostic Code 9411.

A 50 percent rating is warranted if the disability is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM IV), page 32).  A GAF score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates the examiner's assessment of moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

When it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service- connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998); see also 38 C.F.R. § 3.102; Mauerhan v. Principi, 16 Vet. App. 436 (2002) (factors listed in the rating formula are examples of conditions that warrant a particular rating and are used to help differentiate between the different evaluation levels). 

A veteran may only qualify for a given rating based on mental disorder by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Although a veteran's symptomatology is the primary consideration in assessing a disability rating based on a mental disorder, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in "most areas" for the 70 percent rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

Clinicians and examiners have assigned the Veteran GAF scores that ranged from 50, indicative of serious occupational and social impairment and an inability to work, to 60, commensurate with moderate impairment. 

The primary consideration is the overall level of impairment, as due to any symptoms.  In Vazquez-Claudio, the Federal Circuit held that the deficiencies that would warrant a 70 percent rating must be due to symptoms that are the equivalent in severity to those listed as examples in the 70 percent criteria.  Such symptoms or their equivalent have been demonstrated in this case.  Indeed, the record shows that the Veteran attended a VA in-patient PTSD program from September 27 to November 19, 2010.  At admission, he reported intrusive thoughts, nightmares, hypervigilance, irritability, and avoidance.  He had anxiety, insomnia, anhedonia, and occasional bouts of depression.  There were no current suicidal or homicidal ideations.  He denied psychotic and manic symptoms.  At discharge, a GAF score of 55 was assigned.

The February 2011 VA examiner reported that the Veteran received outpatient treatment for PTSD, depression, and substance abuse since 2004 and recently attended a PTSD inpatient program.  The Veteran was also on one to one watch at the Big Spring VA medical center (VAMC) in approximately December 2009 and was hospitalized for one weekend.  

The Veteran experienced depression, strong feelings of worthlessness, and guilt.  Treatment was helpful in a reduction of suicidal ideation.  His relationship with his son was significantly strained.  The Veteran's only social relationships were through VA treatment and he was afraid to get in any serious relationships.  He had a history of physical fist fights in both his social and family life.  

The examiner noted that the Veteran's social functioning was severely reduced, but appeared a little improved since his last examination.  The Veteran's mood was anxious and depressed and he got only two to four hours of sleep per night due to nightmares.  He had frequent loud verbal arguments and suicidal thoughts.  The Veteran reported that, in the last two years, he had had intense suicidal thoughts, and one of these incidents resulted in his having to undergo VA hospitalization.  Since his recent in-patient PTSD treatment, he had not had any suicidal thinking.  The extent of his impulse control was fair and there were episodes of violence.  Since his last examination, he had issues with being verbally aggressive.  A GAF score of 60 was assigned for current functioning, and a GAF score of 50 was assigned for functioning over the past two years.

The examiner observed that the Veteran's current functioning was improved due to inpatient treatment for PTSD.  Prior to that, his symptoms had been much more severe and chronic.  He reported frequent suicidal thinking prior to his inpatient treatment.  The Veteran reported that his social and family relationships continued to decrease.  He continued to be isolated from friends, family, and social/recreational activities.  He had recently started to improve due to the hospitalization; but continued to have extreme difficulty with close romantic relationships and close relationships in general.  The examiner commented that the majority of the reduction in the Veteran's functional status was related to his avoidance of crowds as well as his restriction of emotions and feelings of closeness.  

The examiner opined that PTSD signs and symptoms resulted in deficiencies in the areas of judgment, thinking, family relations, work, mood or school.  The Veteran frequently got into verbal arguments even when he knew this was detrimental to him.  He was frequently distracted by memories of Vietnam.  The Veteran had three wives and trouble connecting with them and his children.  After Vietnam, the Veteran was only able to maintain jobs where he worked by himself.  The Veteran experienced frequent depression and feelings of guilt related to Vietnam.

The record shows that PTSD has caused impairment in areas of work, family relations, and mood.  The Veteran has not attempted school, but his work impairments indicate that he would also have deficiencies in the area of school.  On VA examinations in February 2011, March 2013, and March 2014, the examiners noted that the Veteran was retired and that, when he worked, he was only able to do so alone and was physically and verbally aggressive.  

The March 2013 VA examiner assigned a GAF score of 50 and reported that the Veteran had combat-related nightmares and flashbacks most every night.  The Veteran did not trust himself to be in a relationship.  The examiner observed that irritability was manifest in the exam with profuse profanity.  The Veteran indicated having had violence/assaultiveness when confronted.  The examiner noted that the Veteran had not been employed since 2004 that he attributed to multiple medical problems.  When he worked, it was self-employed where he worked primarily alone.  The Veteran reported having been fired from every job he had as he had multiple conflicts with others.  He had anger and irritability that was manifested in the clinical interview that, according to the examiner, would moderately limit his ability to socially function in a work-related setting.  The Veteran noted three failed marriages due to trying to kill his wives while asleep, so he preferred to live alone.  

The Veteran had five children and relationships with his children were reported to be good.  He was active in the Vietnam Veterans of America and attended Alcoholics Anonymous.  He was fired or terminated from every job he had and was unable to work for anyone else as he could not take orders.  The Veteran indicated difficulty with attending and concentrated for tasks, or difficulty adjusting to stress and change in the workplace.  He noted interpersonal conflicts with supervisors and coworkers.  The Veteran reported symptoms of depression, social withdrawal, suicidal thoughts, concentration difficulty, and anger and irritability.

The March 2014 VA examiner reported that the Veteran had occupational and social impairment with deficiencies in most areas.

On examination, the Veteran reported experiencing auditory and visual hallucinations during flashbacks and denied having delusions.  His thought processes were logical and coherent and his speech was normal.  Judgment and insight were fair.

The Veteran repeatedly denied having homicidal ideations or plans.  The February 2011 VA examiner noted that the Veteran reported frequent suicidal thinking prior to his inpatient treatment for PTSD and denied suicidal thoughts since that treatment.

Given the above, the level of impairment shown is commensurate with occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

Resolving reasonable doubt in the Veteran's favor, a 70 percent rating is granted for PTSD during the entire appeal period prior to March 11, 2013.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, supra.  

The matter of a rating in excess of 70 percent for PTSD is considered in the Remand below.

B. TDIU

The RO received a formal claim for a TDIU in September 2013.  In his claim, the Veteran reported last working in 2004 as a home framer/remodeler

The Board is required to consider whether TDIU is warranted at any time since the receipt of the Veteran's current increased rating claim.  See Rice.

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from securing or following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340 , 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a) .

If a veteran's service-connected disabilities meet the percentage requirements of 38 C.F.R. § 4.16(a), and the evidence of record indicates that he is unable to maintain substantially gainful employment due to his service-connected disabilities, his claim for a total disability rating based on unemployability cannot be denied in the absence of medical evidence showing that he is capable of substantially gainful employment. See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

From September 27, 2010 to November 18, 2010, the Veteran was in receipt of a temporary 100 percent disability rating for inpatient treatment for PTSD.  

By the Board's decision herein, that grants a 70 percent rating for PTSD, the Veteran now meets the minimum percentage requirements for a TDIU under 38 C.F.R. § 4.16(a) during the entire appeal period prior to March 11, 2013.  The central inquiry is "whether the [V]eteran's service- connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

The record reflects that the Veteran has not held full time work at any time since 2004.  The February 2011 VA examiner reported that the Veteran retired in 2004 due to physical (back) problems.  The Veteran testified that he received Social Security Administration (SSA) disability benefits for physical problems.  See Board hearing transcript at pages 7-8.  In April 2013, the SSA advised the RO that the Veteran's records were destroyed.  

In any event, the subsequent VA examination reports show that the Veteran was unemployed.

VA clinicians appear to have differing views of the effect of the Veteran's service-connected PTSD on his employability.  VA examiners describe the Veteran's PTSD symptoms as moderate to serious. The November 2010 VA discharge summary includes a GAF score of 55, commensurate serious impairment while the February 2011 VA examiner assigned a GAF score of 50 for PTSD for the last two years, commensurate with serious impairment, and a GAF score of 60 currently (essentially since the Veteran's inpatient discharge) commensurate with moderate impairment.

Further, in March 2013, the VA examiner assigned a GAF score of 50, commensurate with serious occupational and social impairment and an inability to work.  

The Veteran has consistently reported that, due to his PTSD, he was only able to work by himself that led to his work as a laborer and home remodeler since his discharge from active service.  He reported repeated episodes of verbal and physical aggressiveness with family, friends, and in the workplace.

The evidence is at least in equipoise as to whether the service-connected disabilities prevent the Veteran from securing and following substantially gainful employment consistent with his education and occupational experience.  The record shows that the TDIU would be warranted on the basis of PTSD alone.  Resolving reasonable doubt in the Veteran's favor, the Board finds that a TDIU has been warranted for the entire appeal period prior to March 11, 2013.

Effective Dates

The Board lacks jurisdiction to make decisions on matters not initially decided by, and appealed from, an AOJ.  Jarrell v. Nicholson, 20 Vet. App. 326, 333-4 (2006).  The Veteran's appeal encompasses the proper rating for his disability during the entire period of his appeal, and the Board must consider the appropriate ratings during the various stages of that appeal.  Hart v. Mansfield, 21 Vet App 505 (2007).  

The downstream question of the effective date of the award of an increased rating and TDIU is not; however, before the Board; because that element has not yet been adjudicated by the AOJ and there is no jurisdiction conferring notice of disagreement.  See Grantham v. Brown, 114 F .3d 1156 (1997).  The AOJ will establish an effective date for the benefits granted in this decision and the Veteran will have an opportunity to submit argument, evidence and have a hearing; if he disagrees with the selected effective date.



ORDER

A 70 percent rating for PTSD during the entire appeal period is granted.

Entitlement to a TDIU during the entire appeal period is granted.


REMAND

The February 2011 VA examiner noted that the Veteran reported VA hospitalization at Big Spring in December 2009 for apparent suicidal ideation.  These records are not in the claims file and should be obtained.  Records regarding the Veteran's VA medical treatment for PTSD, between December 2009 and September 2010, should also be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records regarding the Veteran's in-patient treatment at the VAMC in December 2009, and records regarding his VA treatment for PTSD from December 2009 to September 2010.  

If any requested records cannot be obtained, the Veteran must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

2.  If the claim for a rating in excess of 70 percent for PTSD continues to be denied, provide the Veteran with a supplemental statement of the case and a reasonable opportunity to respond before the record is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


